United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE NAVY, NAVAL
)
MEDICAL CENTER, Portsmouth, VA, Employer )
__________________________________________ )
B.W., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2090
Issued: May 9, 2012

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On September 23, 2011 appellant filed a timely appeal from the July 15, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her
January 25, 2011 reconsideration request.1
The Board finds that this case is not in posture for decision. An OWCP decision shall
contain findings of fact and a statement of reasons.2 OWCP’s July 15, 2011 decision contained
neither. It stated: “We have declined your request. We have not reviewed the merits of your
case.” There was nothing enclosed to explain the basis for the determination.
1

Appellant, a secretary, sustained a traumatic injury on October 9, 2008 when, while she was typing, her right
thumb locked up with pain. OWCP accepted her claim for right thumb trigger finger and de Quervain’s disease.
Appellant received a schedule award for a 10 percent impairment of her right upper extremity and a 20 percent
impairment of her left. On September 23, 2010 OWCP denied an increased schedule award. On January 25, 2011
appellant requested reconsideration.
2

20 C.F.R. § 10.126; see Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.7.b (October 2011): “If the evidence submitted to support an application for reconsideration is not sufficient
to require a merit review, OWCP should issue a decision that discusses the evidence submitted, or lack thereof and
explicitly state the basis for the finding of insufficiency. The decision should explain that the application for
reconsideration is denied on the basis that the evidence submitted in support of the application is not sufficient to
warrant review.”

The Board, therefore, will set aside OWCP’s July 15, 2011 decision and remand the case
for a properly issued final decision on appellant’s January 25, 2011 reconsideration request.
IT IS HEREBY ORDERED THAT the July 15, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action.
Issued: May 9, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

2

